DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-57 are allowed.
The following is an examiner’s statement of reasons for allowance: while the prior art teaches a wide variety of mechanical devices providing multiple outputs based on a single input, the arrangement of a link configured to move based on an input force along an axis and provide output ports of the link with varied changes in beginning and ending positions as claimed is neither disclosed nor obvious in view of the prior art.  [Note that for purposes of examination, the “input force oriented along a first axis” was treated as a force acting essentially linearly along a single axis throughout the range of motion of the device.  Thus, arrangements as in US 2008/0001412 to Nozawa, US 7770972 to Popa, and US 6814407 to Mundell for instance would not meet the input limitation.  Cited art showing such a linear input force including US 9102246 to Blendea and US 8616647 to Chen do not teach the output limitations, nor would it be obvious to alter their operation in such manner.]
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP F GABLER/Primary Examiner, Art Unit 3636